UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-1688


KEVIN HENDERSON; LISA RICHARDSON HENDERSON,

                Plaintiffs - Appellants,

          v.

HOWARD COUNTY, MARYLAND; OFFICER PETE, In his official and
individual capacity; DETECTIVE CLATE JACKSON, In his
official and individual capacity; OFFICER JOSHUA LAPIER, In
his official and individual capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Marvin J. Garbis, Senior District
Judge. (1:09-cv-01957-MJG)


Submitted:   November 18, 2010             Decided:   November 24, 2010


Before SHEDD and    AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kevin Henderson, Lisa Richardson Henderson, Appellants Pro Se.
Louis Paul Ruzzi, Melissa Shane Whipkey, HOWARD COUNTY OFFICE OF
LAW, Ellicott City, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Appellants appeal the district court’s order denying

relief on their 42 U.S.C. § 1983 (2006) complaint.                         We have

reviewed the record and find no reversible error.                   Accordingly,

we   affirm    for   the     reasons   stated      by    the    district    court.

Henderson v. Howard County, Md, No. 1:09-cv-01957-MJG (D. Md.

May 26, 2010).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and    argument     would   not    aid    the   decisional

process.

                                                                           AFFIRMED




                                       2